***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                  GREGORY L. WEATHERS
                        (SC 20297)
         Palmer, McDonald, D’Auria, Ecker and Vertefeuille, Js.*

                                  Syllabus

Convicted, after a trial to a three judge panel, of the crimes of murder,
   criminal possession of a pistol or revolver, and carrying a pistol without a
   permit in connection with the shooting death of the victim, the defendant
   appealed. The defendant had approached the victim, who was working
   at a construction site, to ask whether the construction company was
   hiring new employees. One of the victim’s coworkers suggested that
   the defendant go to the company’s office to fill out a job application.
   The defendant appeared to walk away but, shortly thereafter, again
   approached the victim and shot and killed him. At trial, the defendant
   raised the affirmative defense of mental disease or defect under the
   applicable statute ((Rev. to 2015) § 53a-13 (a)), claiming that he lacked
   substantial capacity to appreciate the wrongfulness of his conduct and
   to conform his conduct to the requirements of the law. According to
   the defendant, on the morning of the offense, he experienced auditory
   hallucinations and delusions that influenced his thinking and behavior.
   These included hearing voices and seeing flashing lights, which indicated
   to the defendant that the victim was dangerous and that he should be
   shot. The defendant presented the testimony of two expert witnesses,
   both of whom opined that the defendant’s mental condition impaired
   his ability to control his conduct within the requirements of the law.
   The trial court, however, found that the state had met its burden of
   proof on the counts charged and that, although the defendant demon-
   strated that he suffered from an unspecified psychotic disorder at the
   time of the murder, he failed to prove his affirmative defense because
   he did not demonstrate the requisite connection between his condition
   and his criminal conduct. The Appellate Court upheld the defendant’s
   conviction, and the defendant, on the granting of certification, appealed
   to this court. Held that the Appellate Court correctly concluded that
   the trial court had reasonably rejected the defendant’s defense of mental
   disease or defect and the opinions of the defense experts related thereto:
   although the state did not present any rebuttal experts, the trial court
   was not bound to accept the opinions of the defense experts relating
   to the defendant’s mental disease or defect, as long as the court’s rejec-
   tion of such testimony was not arbitrary; moreover, the trial court’s
   principal findings in support of its determination that the defendant had
   not met his burden of proving the defense of mental disease or defect
   were largely related, were supported by the record, and provided a
   reasonable basis for that determination, as the defendant’s conduct
   immediately following the shooting did not reflect an inability to control
   his conduct, the defendant’s motivation for shooting the victim was not
   borne out of psychosis but out of frustration and anger, which was
   exacerbated by anxiety and stress relating to the situation, the testimony
   of the defendant’s experts and their reports reflected considerable diver-
   gence in the bases for their opinions, and the trial court’s determination
   that the defendant was malingering by exaggerating or fabricating symp-
   toms was supported by the facts, including that the defendant had no
   prior history of mental health treatment other than for substance abuse,
   and the defendant never told anyone, prior to the shooting, that he had
   been experiencing hallucinations; furthermore, although it was undis-
   puted that the defendant suffered from some form of psychosis at the
   time of the offense, the fact that the defendant violated the law did not
   prove that his psychosis substantially impaired his ability to conform
   his conduct to the requirements of the law.
          Argued May 8, 2020—officially released May 28, 2021**

                             Procedural History

   Information charging the defendant with the crimes
of murder, criminal possession of a firearm, stealing a
firearm, and carrying a pistol or revolver without a
permit, brought to the Superior Court in the judicial
district of Fairfield and tried to a three judge court,
Kavanewsky, E. Richards and Pavia, Js.; thereafter,
the state entered a nolle prosequi as to the charge of
stealing a firearm; finding and judgment of guilty, from
which the defendant appealed to this court, which trans-
ferred the appeal to the Appellate Court, Keller, Prescott
and Harper, Js., which affirmed the trial court’s judg-
ment, and the defendant, on the granting of certifica-
tion, appealed to this court. Affirmed.
  Dina S. Fisher, assigned counsel, for the appellant
(defendant).
  Timothy F. Costello, senior assistant state’s attorney,
with whom, on the brief, were John C. Smriga, former
state’s attorney, and Emily Dewey Trudeau, assistant
state’s attorney, for the appellee (state).
                          Opinion

   PALMER, J. Following his election of and trial to a
three judge court empaneled in accordance with Gen-
eral Statutes § 54-82 (a) and (b), the defendant, Gregory
L. Weathers, was found guilty of murder in violation of
General Statutes § 53a-54a (a), criminal possession of
a pistol or revolver in violation of General Statutes (Rev.
to 2015) § 53a-217c (a) (1), and carrying a pistol without
a permit in violation of General Statutes (Rev. to 2015)
§ 29-35 (a). In so finding, the trial court rejected the
defendant’s affirmative defense of mental disease or
defect under General Statutes (Rev. to 2015) § 53a-13
(a)1 (insanity defense), concluding that, although the
defendant demonstrated that he suffered from an
unspecified psychotic disorder at the time of the mur-
der, he failed to prove the requisite connection between
this condition and his criminal conduct. The trial court
rendered judgment accordingly and sentenced the
defendant to a total effective term of imprisonment of
forty-five years. On appeal, the Appellate Court affirmed
the judgment of conviction; see State v. Weathers, 188
Conn. App. 600, 635, 205 A.3d 614 (2019); and we granted
the defendant’s petition for certification to appeal, lim-
ited to the issue of whether the Appellate Court cor-
rectly concluded that the trial court’s rejection of the
defendant’s insanity defense was reasonable. See State
v. Weathers, 331 Conn. 927, 207 A.3d 518 (2019). The
defendant claims that the state neither presented nor
elicited evidence to undermine the consensus of his
experts that the defendant, as the result of a mental
disease, lacked substantial capacity to control his con-
duct within the requirements of the law, and, therefore,
the trial court improperly rejected the experts’ opinions
arbitrarily. He contends that the Appellate Court’s con-
clusion to the contrary was not supported by legitimate
reasons or evidence. We affirm the Appellate Court’s
judgment.
                             I
   Because of the fact intensive nature of the evidentiary
insufficiency claim raised by the defendant on appeal,
we, like the Appellate Court, find it necessary to set
forth the evidence adduced at trial in considerable
detail. We begin with the Appellate Court’s recitation
of the facts that the trial court reasonably could have
found in support of the judgment of conviction, which
we have supplemented with additional relevant facts
and procedural history. ‘‘On the morning of March 26,
2015, the victim, Jose Araujo, and several other individu-
als employed by Burns Construction were [in the pro-
cess of backfilling a trench that had been dug along the
side of the road for purposes of] installing an under-
ground gas main on Pond Street in [the city of] Bridge-
port. . . . Matthew Girdzis, one of the crew members,
was seated in a dump truck positioned near the trench.
The victim was standing on the driver’s side of the
truck, speaking with Girdzis . . . .
   ‘‘While the victim and Girdzis were talking, the defen-
dant walked into the work zone and approached the
victim. Girdzis had never seen the defendant there
before; he was not an employee of Burns Construction.
The defendant greeted the victim with a seemingly ami-
cable ‘fist bump’ and asked the victim whether the con-
struction company was hiring. The victim, in turn,
relayed the question to Girdzis. Speaking to the defen-
dant directly, Girdzis suggested that he go to the con-
struction company’s office . . . to fill out an applica-
tion and ‘see what happens.’ By all accounts, there was
nothing unusual or remarkable about the defendant’s
demeanor during his initial interaction with the victim
and Girdzis. There was nothing to suggest that . . .
the defendant harbored any animosity toward the victim
or Girdzis. The defendant did not appear to be acting
strangely; he appeared to be rational and to understand
what was being said. [As one of the construction work-
ers observed, however, the defendant kept his right
hand in his pocket throughout the encounter.]
   ‘‘Following this encounter, the defendant walked
away, seemingly leaving the work zone, but, in fact, he
merely walked around to the other side of the truck
and stood near the passenger side door. Meanwhile,
Girdzis and the victim had begun walking toward the
trench. After a few seconds, the defendant looked up
and down the street and, seeing the street empty, pro-
ceeded to walk back around the truck and reapproach
the victim.2 In a matter of seconds, the defendant, with-
out saying a word, removed a revolver from his pocket
and shot the victim several times. The victim ultimately
died from gunshot wounds.
  ‘‘Immediately after the shooting, the defendant began
running up the street, zigzagging across it several times.
Several of the victim’s coworkers chased the defendant
on foot. The defendant, seeing that he was being pur-
sued, stopped momentarily at a parked pickup truck
and opened its door but then quickly shut it again and
resumed running up the street. The coworkers contin-
ued chasing the defendant until he ran in between two
houses.
   ‘‘Members of the Bridgeport Police Department soon
arrived on the scene and began canvassing the area.
The defendant eventually was located by Officer Darryl
Wilson, who found the defendant hiding in some tall
bushes in a backyard. Wilson ordered the defendant to
show his hands, at which point the defendant began to
run. Wilson ordered the defendant to stop and again
demanded that he show his hands. The defendant com-
plied. Upon observing the revolver in the defendant’s
hand, Wilson ordered the defendant . . . to drop the
weapon and warned the defendant that he was prepared
to shoot if the defendant did not comply. After [Wilson]
repeat[ed] this order, the defendant dropped his
weapon. Additional police units arrived a few seconds
later, and the defendant was arrested. As he was being
arrested, the defendant mumbled something to the
effect of, ‘it’s all messed up’ or ‘I messed up.’
   ‘‘Following his arrest, the defendant was led out from
behind the house and into the street, at which point
Lieutenant Christopher LaMaine heard the defendant
state spontaneously that he had been involved in a ‘labor
dispute.’ When approached by LaMaine, the defendant
again claimed that there had been a ‘labor dispute.’
After advising the defendant of his constitutional rights,
which the defendant waived, LaMaine questioned him.
The defendant seemed to have difficulty focusing, put-
ting his thoughts together, and answering LaMaine’s
questions fully, and, at times, he rambled on incoher-
ently, causing LaMaine to suspect that the defendant
either had a mental illness or was under the influence
of phencyclidine (PCP). Upon further questioning, the
defendant stated that the victim was a foreman and
was not ‘letting anyone out here work’ and that he had
shot the victim to settle this dispute.
   ‘‘[Thereafter] [t]he defendant . . . was transported
to the police station, where he was interviewed by
Detective Paul Ortiz and another detective. As Ortiz
observed, there were numerous instances throughout
the interview [when] the defendant either entirely failed
to respond to questions or gave less than responsive
answers, [which was not an uncommon occurrence dur-
ing an interrogation, but] some of his statements
seemed disorganized. [A couple of times during the
interview, the defendant said that he was ‘going crazy,’
and, at the end of the interview, said ‘I need help.’]
Given his interactions with the defendant, Ortiz thought
it was appropriate to have him evaluated at a hospital
for possible mental health or drug problems.3 Neverthe-
less, the defendant appeared to understand the detec-
tives’ questions.4 He admitted to shooting the victim
and expressed remorse for it. He stated that he had
been looking for a job and felt that the victim had
‘brushed [him] off.’ [He stated that he had not been
employed ‘for a long time,’ more than one year, and
that he needed to feed his family. His response to a
question asking why he had shot the victim was, ‘I’m
not working.’ When asked what the victim had done to
make the defendant so angry, he responded: ‘Just . . .
going through stress. I just can’t take it anymore. Been
rough. Trying to find work. Sorry.’] Following the inter-
view, the defendant was transported to Bridgeport Hos-
pital for evaluation and, the next day, was remanded
to the custody of the Commissioner of Correction
[where he received further psychiatric evaluation].’’
(Footnotes added; footnotes omitted.) State v. Weath-
ers, supra, 188 Conn. App. 603–607.
  The defendant subsequently raised the affirmative
defense of insanity under § 53a-13 (a), claiming that he
met both the volitional prong and the cognitive prong of
that defense. ‘‘Under the cognitive prong [of the insanity
defense], a person is considered legally insane if, as a
result of mental disease or defect, he lacks substantial
capacity . . . to appreciate the . . . [wrongfulness] of
his conduct. . . . Under the volitional prong, a person
also would be considered legally insane if he lacks
substantial capacity . . . to conform his conduct to
the requirements of law.’’ (Internal quotation marks
omitted.) State v. Madigosky, 291 Conn. 28, 39, 966 A.2d
730 (2009).
   ‘‘In support of his affirmative defense, the defendant
presented the testimony of two expert witnesses, David
Lovejoy and Paul Amble, both of whom produced writ-
ten evaluations that were admitted into evidence.
Lovejoy, a board certified neuropsychologist hired by
the defense, examined the defendant on three separate
occasions in July, September, and November, 2015.
Lovejoy also reviewed [records from Bridgeport Hospi-
tal and the Department of Correction and police
reports], conducted interviews with the defendant’s
wife and two of his friends, and watched the video
recording of the police interview.
   ‘‘According to Lovejoy, the defendant and his wife
reported that, in the two years leading up to the offense,
the defendant had been experiencing multiple, ongoing
stressors. Lovejoy’s evaluation revealed that the defen-
dant had lost his job as a truck driver in 2013 and
that he had remained unemployed thereafter, despite
continuing efforts to secure employment. Following the
loss of his job, the defendant began drinking heavily,
which resulted in criminal charges for operating a motor
vehicle while under the influence of intoxicating liquor
or drugs. In January, 2015, the defendant, aware that
there was a warrant out for his arrest in connection
with these charges, turned himself in to authorities. The
defendant remained in prison until his wife was able
to secure a bail bond in March, 2015—shortly before
the offense in question took place. According to the
defendant’s representations to Lovejoy, after his release
from prison, he began to worry about his family’s
finances and, over time, started to ‘feel crazy’ and expe-
rience thoughts of suicide. . . .
   ‘‘According to Lovejoy, ‘[i]nformation collected dur-
ing the clinical interviews with [the defendant] and the
collateral interviews with his wife and friends indicated
that [the defendant] began to decompensate psychiatri-
cally, beginning on [March 22 or 23, 2015]. Strange
behaviors, disrupted sleep, ruminative pacing, tangen-
tial and confused thinking, and moments of appearing
‘‘spaced out’’ were observed by those who were with
him.’ The defendant’s wife also indicated to Lovejoy
that [on one occasion] . . . the defendant . . .
espouse[d] paranoid thoughts related to a belief that
she wanted to hurt or kill him.
   ‘‘Regarding the defendant’s conduct and state of mind
later that week, Lovejoy’s interviews with the defendant
revealed that, ‘[b]y the evening [before and/or morning
of the offense, the defendant] appeared to be under the
influence of strong beliefs that were not based in reality
(delusions).’ More specifically, the defendant reported
to Lovejoy that he had begun to believe that he was
receiving messages via flashing lights emanating [from]
his computer screen [and television]. In Lovejoy’s view,
‘[t]hese beliefs had become a prominent part of [the
defendant’s] clinical presentation, at that time.’ The
defendant also reported to Lovejoy that he had begun
to hear voices that made critical comments about him.
He described these voices as sounding like ‘me talking
to myself from the inside.’ . . . The defendant further
represented to Lovejoy that, by the night before the
offense, he had resolved to kill himself because he ‘was
tired of trying to get [his] thoughts together and . . .
wanted the voices to go away,’ but he decided against
doing it at that time because he did not want his wife
and daughter to have to find his body in the house. . . .
   ‘‘Lovejoy’s interviews with the defendant further
revealed that, by the morning of the offense, ‘auditory
hallucinations, delusions and suicidal thinking were
present and appeared to be overarching influences on
[the defendant’s] thinking and behavior.’ More specifi-
cally, the defendant reported to Lovejoy that, on the
morning of the offense, he believed that the flashing
lights from his computer screen were sending him a
message indicating, ‘[g]et your gun. You are worthless,
and others are evil.’ . . . The defendant reported that
the message also had indicated that he would receive
additional messages from lights outside of his home.
The defendant reported that, by this point, he had
decided to kill himself at a local cemetery. He further
reported, however, that he came upon a construction
site displaying a range of colored lights that were flash-
ing at him and that these lights and the voices inside
of him told him to stop. According to the defendant, a
person at the construction site fixed his eyes on him
and then looked to another man with ‘an evil intent,’
at which time the lights conveyed to the defendant that
this person was dangerous and that he should shoot
him.’’ (Footnote omitted.) State v. Weathers, supra, 188
Conn. App. 611–14.
   ‘‘In addition to interviewing the defendant and collat-
eral sources, Lovejoy also reviewed the defendant’s
medical records from after the offense. Regarding the
defendant’s Bridgeport Hospital records, which were
admitted into evidence at trial, Lovejoy noted that men-
tal health experts there had diagnosed him with ‘psycho-
sis not otherwise specified’ and that his Global Assess-
ment of Functioning score indicated ‘the presence of
very severe psychiatric symptoms and associated func-
tional impairments.’5 Lovejoy further noted that the hos-
pital records described a number of symptoms consis-
tent with a thought disorder, including tangential think-
ing, thought blocking, confused and disorganized think-
ing, the inaccurate interpretation of reality, suspicious
and paranoid thinking, difficulty following conversa-
tions and responding to questions, a poverty of speech,
and impaired impulse control. The defendant also was
observed to be internally preoccupied and staring suspi-
ciously. Regarding the defendant’s medical records
from the Department of Correction . . . Lovejoy testi-
fied that they were largely, but not entirely, consistent
with the hospital records. Lovejoy testified that, early
on in the defendant’s treatment at the department, a
psychiatrist, Allison Downer, had suspected that the
defendant may have been exaggerating or fabricating
his mental health symptoms.6 Lovejoy surmised, how-
ever, that Downer likely had not reviewed the defen-
dant’s hospital records or conducted any collateral
interviews.
   ‘‘Finally, as part of his evaluation, Lovejoy also con-
ducted psychological and neuropsychological testing
on the defendant. Lovejoy testified that this testing gave
no indication that the defendant had been exaggerating
his cognitive complaints or had been attempting to fab-
ricate or exaggerate his psychiatric symptoms [at the
time testing was undertaken]. According to Lovejoy,
the testing revealed the presence of likely delusions,
auditory hallucinations, and a tendency to experience
confused thinking, which was consistent with the defen-
dant’s self-report of his psychological and psychiatric
symptoms.
   ‘‘On the basis of the foregoing information, Lovejoy
testified that his overall opinion was that, at the time
of the offense, the defendant had been suffering from
a psychotic disturbance that significantly influenced his
thinking and behavior, although he was not able to
arrive at any specific diagnosis for the defendant.7
Although he did not opine in his written evaluation as
to whether this psychotic disturbance had impacted the
defendant’s ability to conform his conduct to the law,
upon questioning by defense counsel, Lovejoy testified
that the defendant’s ‘psychotic disorder did impact him
in that way.’ ’’ (Footnotes added; footnote in original;
footnote omitted.) Id., 614–15.
  ‘‘Amble, a board certified forensic psychiatrist hired
by the state, also testified for the defense. Amble evalu-
ated the defendant for three and one-half hours in April,
2016. Amble reviewed the same reports, records, and
video recording reviewed by Lovejoy and interviewed
the same collateral sources. He also reviewed Lovejoy’s
written evaluation.
  ‘‘Amble testified that the information he obtained
during his interviews with the collateral sources was
consistent with that reported by Lovejoy. The defen-
dant’s account of his symptoms and the circumstances
surrounding the offense, as reported in Amble’s written
evaluation, were also generally consistent with that pro-
vided to Lovejoy, but it also included some additional
information. Regarding his auditory hallucinations, the
defendant reported to Amble that he had first begun to
hear voices while still incarcerated on the operating a
motor vehicle while under the influence charges. He
also reported that these voices had indicated to him on
multiple occasions that he should kill himself, and, on
the morning of the offense, he heard his own voice
confirming the plan. The defendant further reported
that, in addition to the auditory hallucinations, he also
had experienced visual hallucinations in the form of
his deceased father. . . . [U]pon questioning by Amble
as to what exactly had prompted him to shoot the vic-
tim, the defendant reported that, at the time of the
offense, he [believed that he was] possessed by a demon
and that, afterward, he had continued to be possessed
until ‘people in jail prayed over [him] and release[d]
the demon.’ . . .
  ‘‘On the basis of his review of the records, Amble
concluded that the [Department of Correction’s] diag-
nosis of psychosis not otherwise specified was reason-
able, although he was likewise unable to make his own
diagnosis.8 As to the defendant’s insanity defense,
Amble [opined that, at the time of the incident, the
defendant appreciated the wrongfulness of his con-
duct—the defendant conceded as much in his inter-
view—but] ‘had some impairments in his ability to con-
form his conduct to the law.’ As Amble explained in
more detail in his written evaluation, however, there
were several pieces of countervailing information that
militated against the veracity of the defendant’s claim
of insanity.
   ‘‘First, Amble noted that the defendant had failed to
share with anyone, including Lovejoy, that he was hav-
ing severe visual hallucinations [of his father] and audi-
tory hallucinations while incarcerated prior to the
offense. Second, the defendant had never before
claimed to have been possessed by a demon until after
repeated questioning by Amble. . . . Third, the mental
health evaluations by Downer at the [D]epartment [of
Correction] drew clear conclusions that the defendant
was fabricating symptoms of a mental illness [although
this view was not shared by other department psychiat-
ric staff]. Fourth, the defendant’s account of his symp-
toms was not typical for individuals with a psychotic
illness. Specifically, Amble stated that it was atypical
for an individual to experience auditory hallucinations
in one’s own voice and to experience visual hallucina-
tions as distinctive as those described by the defendant.
[Amble opined that these four factors, taken together,
strongly suggested the possibility that the defendant
was embellishing his psychiatric symptoms.] Finally,
Amble raised doubts about the claimed impulsivity of
the shooting. He found it curious that, although the
defendant purportedly had experienced auditory hallu-
cinations telling him to kill himself on numerous occa-
sions [he had never attempted to do so] and [then, when
he] had intended to do so on the day of the offense,
the single hallucination at the construction site was
enough to cause him to change his plans and [to] kill
somebody else. [Amble hypothesized several possible
explanations for the shooting but noted that the defen-
dant had denied each scenario.]9
   ‘‘Ultimately, Amble [opined that the defendant
appeared to be providing a ‘malingered explanation’ for
why he had shot the victim but] concluded that, despite
these countervailing considerations, ‘the sum of the
evidence, including reports of the defendant’s [wife]
and friends, the illogical nature of the act, the lack of
primary gain, and mental health assessments immedi-
ately after the crime [indicating] that he was suffering
from a psychiatric illness, provide[s] a sufficient basis
to conclude that the defendant lacked substantial
capacity to control his conduct at the time of his crime.’
In response to questioning by the court, Amble clarified
that his conclusion was ‘[t]o some extent based on
[the defendant’s own] report’ but also noted that the
collateral information was ‘very important.’ He also
attributed moderate weight to what he described as the
seemingly illogical, senseless nature of the shooting.’’
(Footnotes added; footnote omitted.) Id, 615–18.
   ‘‘In rebuttal to the defendant’s insanity defense, the
state relied [exclusively] on its cross-examination of
the defendant’s two experts and the evidence adduced
in its case-in-chief. A significant portion of the state’s
cross-examinations was focused on the possibility that
the defendant’s mental state had been caused by the
use of PCP or ‘bath salts.’10 See General Statutes [Rev.
to 2015] § 53a-13 (b) (‘[i]t shall not be a defense under
this section if such mental disease or defect was proxi-
mately caused by the voluntary ingestion, inhalation or
injection of intoxicating liquor or any drug or substance,
or any combination thereof’). Nevertheless, the state
also challenged the experts’ conclusions regarding the
defendant’s ability to control his conduct. On cross-
examination, Lovejoy conceded that not all people who
suffer from psychotic symptoms lose the ability to con-
trol their conduct within the requirements of the law
and that the majority of people who suffer from some
sort of psychosis do not come into contact with the
law. . . . Lovejoy acknowledged that it was ‘difficult
for [him] to separate conceptually in [his] head’ the
cognitive and volitional prongs [of the statutory insanity
defense] because, ‘[f]or [him], the notion of understand-
ing the wrongfulness of your action and the notion of
being in control of your actions when you are separated
from reality are somewhat intertwined . . . .’ ’’ (Foot-
note altered.) State v. Weathers, supra, 188 Conn.
App. 618–19.
   ‘‘Amble likewise conceded on cross-examination that
a psychosis does not necessarily impair a person’s abil-
ity to control his or her conduct within the requirements
of the law and that the majority of people experiencing
their first episode of psychosis do not commit violent
acts. Amble further conceded that the fact that a crime
is poorly thought out does not necessarily indicate that
it is a product of psychosis. Similarly, Amble agreed
that the fact that someone may have reacted violently to
an apparently minor slight does not necessarily indicate
that he was operating under the influence of a psycho-
sis. Moreover, in response to questioning by the court,
Amble agreed that people who act illogically and com-
mit illogical acts are not necessarily unable to conform
their behavior to the requirements of the law. He also
acknowledged that there was some evidence that the
defendant had ‘mention[ed] something about a labor
dispute at the time of his arrest’ but stated that, from
the information that Amble had, this ‘didn’t seem to
make sense.’ ’’11 Id., 619–20.
   In a unanimous oral decision, the trial court found
that the state had met its burden of proof on the three
counts charged12 and that the defendant had failed to
prove his affirmative defense. With respect to that
defense, the court found that there was credible evi-
dence that the defendant suffered from a mental disease
or defect—a psychosis of an unspecific nature—at the
time of the offense. The court further found, however,
that the defendant had failed to meet his burden of
proving that, as a result of this mental disease, he lacked
substantial capacity either to appreciate the wrong-
fulness of his conduct or to control his conduct within
the requirements of the law. With regard to the latter,
volitional prong—the only prong at issue on appeal—
the court found that ‘‘the defendant’s mental disease
did not diminish his ability to conform his behavior.
The defendant’s actions in shooting [the victim] were
not borne out of his psychosis. Simply put, he was
acting out of frustration and anger. The defendant was
faced with a multitude of stressful and emotional hur-
dles in his life not of a psychiatric nature, which moti-
vated his actions that day. He had lost his job, he had
not been able to gain employment for a substantial
period of time . . . and was facing foreclosure on his
home. . . . The evidence suggests that he made over-
tures for a job, and, when he was directed to make an
application elsewhere, he felt rebuffed and, in his own
words, felt that he had been brushed off.’’ The court
also pointed to the defendant’s conduct immediately
following the shooting, when confronted by the police
near the scene and during the police interview, charac-
terizing that conduct as compliant, unremarkable, and
appropriate.
  The trial court went on to explain why it had not
found that the experts’ opinions were sufficient to meet
the defendant’s burden of proof. It first noted that,
although there was agreement on some points, the
experts’ testimony and reports ‘‘show[ed] at least as
much divergence as they do uniformity in the [bases]
for their opinions.’’ The court also observed that,
although the experts did agree that the defendant was
unable to conform his conduct to the requirements of
the law, it could not agree with that conclusion for the
reasons it had previously articulated. The court further
explained that there was substantial, credible evidence
that the defendant ‘‘was malingering and thus [found]
that the defendant willingly either fabricated or embel-
lished his symptoms selectively over time. . . . [T]he
defendant had a perceived motivation, a reason to com-
mit these crimes. The court’s findings relating to his
malingering . . . and his motivation [for] commit[ting]
the crime . . . undermine the opinions of the [experts]
that the defendant could not conform his conduct.’’
   The defendant appealed to this court, and we trans-
ferred the appeal to the Appellate Court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-
1. Thereafter, the defendant sought an articulation from
the trial court regarding the evidentiary basis on which
each of the court’s findings rested. The court denied
the request, and the defendant did not seek review of
that decision.
   In his appeal to the Appellate Court, the defendant
contended that (1) the trial court arbitrarily rejected
the experts’ opinions because there was no conflicting
evidence on which to base such a conclusion; State v.
Weathers, supra, 188 Conn. App. 620; and (2) certain
of the court’s findings were clearly erroneous, in partic-
ular, (a) the defendant shot the victim out of anger
and frustration, (b) ‘‘there was nothing unremarkable,
untoward or aberrant about the defendant’s conduct
[during the police interview],’’ and (c) the defendant
fabricated or embellished his symptoms. (Internal quo-
tation marks omitted.) Id., 626–27. In rejecting the first
contention, the Appellate Court concluded, among
other things, that the trial court was entitled to rely
on its nonpsychiatric explanation for the defendant’s
conduct, and that it was reasonable for the trial court
to conclude that the experts’ opinions to the contrary
were undermined by evidence that supported the trial
court’s finding that the defendant intentionally had
either embellished or fabricated his psychiatric symp-
toms over time, especially in light of the experts’ reli-
ance on what the defendant himself had reported about
his symptoms and the events surrounding the shooting.
Id., 623–26. The Appellate Court identified particular
facts on which each expert had relied or had failed to
adequately consider as a reasonable basis for the trial
court to have rejected the experts’ opinions. See id.,
624–26. The Appellate Court also identified evidence
in the record that, in its view, supported the findings
challenged by the defendant. Id., 627–33. Specifically
with respect to the fabrication or embellishment of
symptoms, the Appellate Court reasoned: ‘‘Because the
defendant concedes that there is some evidence of
malingering in the record—namely, Downer’s notation
in the defendant’s medical records with the [D]epart-
ment [of Correction] and Amble’s conclusion in his
written evaluation—[the court] cannot conclude that
the [trial] court’s finding [with respect to this issue] is
clearly erroneous.’’ Id., 633. The Appellate Court
affirmed the judgment of the trial court; id., 635; and
this certified appeal followed.
                            II
  In his appeal to this court, the defendant contends
that a trial court’s discretion to reject expert opinion
does not permit it to do so arbitrarily, and that the trial
court’s rejection of the unrebutted consensus of the
only two experts to testify in the present case consti-
tuted precisely that. He contends that the Appellate
Court’s contrary conclusion rested on its improper
endorsement of the trial court’s irrelevant ‘‘motivation’’
theory and other considerations that did not legiti-
mately undermine the experts’ opinions.13
   The state claims that the defendant’s arguments are
premised on an improper standard of review. It asserts
that the question is not whether it was proper for the
trier of fact to diverge from the experts’ opinions given
that the trier is free to reject such opinions; rather, it
is whether there was sufficient evidence to support the
trier’s ultimate finding that the defendant’s guilt had
been proved beyond a reasonable doubt. The state con-
tends that the record in the present case supports that
finding.14 It alternatively contends that, even if the
proper standard requires us to consider whether the
record contains a reasonable basis for rejecting the
experts’ opinions, that standard was met. We agree with
the defendant’s position as to the standard of review,
insofar as it applies to expert testimony, but agree with
the state that this standard was met in the present case.
   Our review is governed by the following principles.
Paramount among these is that, because insanity is an
affirmative defense, the defendant bore the burden of
proving by a preponderance of evidence that, as a result
of his psychotic condition at the time of the offense,
he ‘‘lacked substantial capacity, as a result of mental
disease or defect . . . to control his conduct within
the requirements of the law.’’ General Statutes (Rev. to
2015) § 53a-13 (a); see also General Statutes § 53a-12
(b) (‘‘[w]hen a defense declared to be an affirmative
defense is raised at a trial, the defendant shall have the
burden of establishing such defense by a preponderance
of the evidence’’). ‘‘Although this case presents an
unusual procedural posture [insofar as] a [three judge]
panel serves as the finder of facts (instead of a jury)
and . . . the burden is on the defendant to prove his
affirmative defense, the normal rules for appellate
review of factual determinations apply and the evidence
must be given a construction most favorable to sus-
taining the court’s verdict.’’ State v. Zdanis, 182 Conn.
388, 391, 438 A.2d 696 (1980), cert. denied, 450 U.S.
1003, 101 S. Ct. 1715, 68 L. Ed. 207 (1981).
   The defendant’s appeal relies heavily on the fact that
both of his experts opined that his mental condition
impaired his ability to control his conduct within the
requirements of the law, whereas the state presented
no expert opinion. Undoubtedly, ‘‘[o]pinion testimony
from psychiatrists, psychologists, and other [mental
health] experts is central to a determination of insanity.
. . . Through examinations, interviews, and other
sources, these experts gather facts from which they
draw plausible conclusions about the defendant’s men-
tal condition, and about the effects of any disorder on
behavior. . . . At trial, they offer opinions about how
the defendant’s mental condition might have affected
his behavior at the time in question. . . . Unlike lay
witnesses, who can merely describe symptoms they
believe might be relevant to the defendant’s mental
state, [mental health] experts can identify the elusive
and often deceptive symptoms of insanity and tell the
[trier of fact] why their observations are relevant. . . .
In short, their goal is to assist [fact finders], who gener-
ally have no training in psychiatric matters, to make a
sensible and educated determination about the mental
condition of the defendant at the time of the offense.’’
(Citations omitted; internal quotations marks omitted.)
Barcroft v. State, 111 N.E.3d 997, 1003 (Ind. 2018), quot-
ing Ake v. Oklahoma, 470 U.S. 68, 80–81, 105 S. Ct. 1087,
84 L. Ed. 2d 53 (1985).
   Well settled rules, however, dictate that the trier of
fact is not bound to accept a defense expert’s opinion on
insanity, even when the state has presented no rebuttal
expert. ‘‘The credibility of expert witnesses and the
weight to be given to their testimony . . . on the issue
of sanity is determined by the trier of fact. . . . State
v. Medina, 228 Conn. 281, 309, 636 A.2d 351 (1994).
. . . [I]n its consideration of the testimony of an expert
witness, the [trier of fact] might weigh, as it sees fit,
the expert’s expertise, his opportunity to observe the
defendant and to form an opinion, and his thorough-
ness. It might consider also the reasonableness of his
judgments about the underlying facts and of the conclu-
sions [that] he drew from them. . . . State v. DeJesus,
236 Conn. 189, 201, 672 A.2d 488 (1996); accord State
v. Patterson, 229 Conn. 328, 339, 641 A.2d 123 (1994).
. . . [A]lthough expert witnesses testified on behalf of
the defendant and the state called none, that alone is
not a sufficient basis to disturb the verdict on appeal
. . . for the [trier of fact] can disbelieve any or all of
the evidence on insanity and can construe that evidence
in a manner different from the parties’ assertions. . . .
State v. Medina, supra, 309–10. It is the trier of fact’s
function to consider, sift and weigh all the evidence
including a determination as to whether any opinions
given concerning the defendant’s sanity were undercut
or attenuated under all the circumstances. State v.
Evans, 203 Conn. 212, 242, 523 A.2d 1306 (1987); see
also State v. Cobb, 251 Conn. 285, 490, 743 A.2d 1 (1999)
(the state can weaken the force of the defendant’s pre-
sentation by cross-examination and by pointing to
inconsistencies in the evidence . . .) [cert. denied, 531
U.S. 841, 121 S. Ct. 106, 148 L. Ed. 2d 64 (2000)].’’ (Inter-
nal quotation marks omitted.) State v. Quinet, 253 Conn.
392, 407–408, 752 A.2d 490 (2000); see also, e.g., State
v. Blades, 225 Conn. 609, 627, 626 A.2d 273 (1993)
(rejecting claim that trial court was required to accept
defense of extreme emotional disturbance in criminal
case in which defendant had proffered expert testimony
of psychiatrist and state did not present evidence to
rebut defense). ‘‘The court might reject [uncontradicted
expert testimony] entirely as not worthy of belief or
find that the opinion was based on subordinate facts
that were not proven.’’ (Internal quotation marks omit-
ted.) State v. Morelli, 293 Conn. 147, 160, 976 A.2d
678 (2009).
    The trier’s freedom to discount or reject expert testi-
mony does not, however, allow it to ‘‘arbitrarily disre-
gard, disbelieve or reject an expert’s testimony in the
first instance. . . . [When] the [trier] rejects the testi-
mony of [an] . . . expert, there must be some basis in
the record to support the conclusion that the evidence
of the [expert witness] is unworthy of belief.’’ (Citations
omitted; emphasis added; internal quotation marks
omitted.) Builders Service Corp. v. Planning & Zoning
Commission, 208 Conn. 267, 294, 545 A.2d 530 (1988);
accord Wyszomierski v. Siracusa, 290 Conn. 225, 244,
963 A.2d 943 (2009); see Wyszomierski v. Siracusa,
supra, 244 (applying rule but concluding that rejection
of expert opinion was not arbitrary because opinion
was based on fact that had no support in evidence);
see also Goldstar Medical Services, Inc. v. Dept. of
Social Services, 288 Conn. 790, 831, 955 A.2d 15 (2008)
(‘‘[n]umerous decisions in this court have upheld deci-
sions in which the trier of fact has opted to reject
the unrebutted testimony of an expert witness under
appropriate circumstances’’ (emphasis added)).
  We therefore reject the state’s position that the trier
of fact is free to reject expert opinion even arbitrarily,
and, thus, as long as there is evidence to demonstrate
that the state met its burden of proof with respect to
the criminal charges, the verdict must be sustained. We
simply see no basis in logic or reason for such a rule,
which would effectively render a decision rejecting an
insanity defense immune from appellate review.
   Although the state correctly points out that our court
has never applied this principle outside of the civil
context, there is no legitimate justification not to apply
it equally to criminal cases, as have many other jurisdic-
tions, including in the context of an insanity defense.15
We caution, however, that, given the myriad bases on
which the trier properly may reject expert testimony
and the reviewing court’s obligation to construe all of
the evidence in the light most favorable to sustaining
the trier’s verdict, it would be the rare case in which
the reviewing court could conclude that the trier’s rejec-
tion of the expert testimony was arbitrary.16 See Build-
ers Service Corp. v. Planning & Zoning Commission,
supra, 208 Conn. 294, citing Santana v. United States,
572 F.2d 331, 335 (1st Cir. 1977). This is not such a case.
   The trial court made four principal findings in support
of its ultimate determination that the defendant had not
met his burden of proving his insanity defense: (1) the
defendant’s conduct immediately following the shoot-
ing did not reflect an inability to control his conduct;
(2) the defendant’s conduct in shooting the victim was
not borne out of psychosis but out of frustration and
anger, stressful and emotional hurdles (that is, his moti-
vation); (3) the experts’ testimony and reports reflected
considerable divergence in the bases for their opinions;
and (4) the defendant was malingering by exaggerating
or fabricating symptoms. We conclude that these find-
ings are largely related rather than wholly independent,
find support in the record, and provide a reasonable
basis for the trial court’s conclusion that the defendant
did not meet his burden of proof.
   Before turning to these findings, we make an observa-
tion regarding the record that colors the lens through
which we review the evidence. It is undisputed that the
defendant was suffering from some form of psychosis
at the time of the offense. The disputed issue at trial
and on appeal is whether the defendant proved that his
psychosis substantially impaired his ability to conform
his conduct to the requirements of the law. Neither
expert’s report or testimony, however, made any analyt-
ical or evidentiary distinction between the question of
whether the defendant suffered from a mental disease
or defect and the question of whether that disease or
defect substantially impaired his ability to act in confor-
mity with the law. Any evidence specifically tied to
either question related to the former. Both experts
recited all of the evidence they had gleaned and drew
from that evidence the unified conclusion that the
defendant suffered from an unspecified psychotic disor-
der that substantially impaired his ability in this manner.
The significance of failing to draw such a distinction
was brought into focus by the concession of both
experts, on cross-examination, that the majority of peo-
ple who have a psychotic disorder or who first experi-
ence a psychotic episode do not commit acts of violence
or come into contact with the law. Amble went so far
as to say that acts of violence by a person having a
sudden onset of psychosis—that is, no past history of
psychosis, as in the present case—are ‘‘rare . . . .’’17
Neither expert, however, identified any particular fea-
ture of the defendant’s psychosis, his history, or the
circumstances of the offense that would explain why
the defendant was this rare case. Cf. State v. DeJesus,
supra, 236 Conn. 198–99 and n.11 (one defense expert,
who diagnosed defendant with both psychotic depres-
sion that manifested itself in recurrent auditory halluci-
nations and borderline personality disorder, testified
that, when these two mental ailments combine, they
tend to weaken one’s ability to control his or her behav-
ior, and another defense expert, who diagnosed defen-
dant with several syndromes, including organic person-
ality syndrome, explosive type, testified that this
syndrome ‘‘mean[t] that once the defendant los[t] con-
trol, he [was] unable to regain [it] until he ha[d] vented
the rage in some manner’’); State v. Steiger, 218 Conn.
349, 376, 590 A.2d 408 (1991) (Defense expert, who
diagnosed the defendant as suffering from schizophre-
nia with paranoid trends at the time of the offense,
explained: ‘‘[T]his illness was marked by the defen-
dant’s extreme use of fantasy as a retreat from reality
and . . . his hold on reality was so tenuous that his
fantasies could take on delusional qualities. . . . [T]he
defendant was constantly on the defensive against per-
sonal insult . . . interpersonal conflict aroused over-
whelming emotions in him, and . . . it was likely he
would engage in impulsive behavior or disordered
thought if he felt insulted, rejected or physically threat-
ened.’’ (Footnote omitted.)). This omission opened the
door for the trial court to rely on evidence in the record
that may have been intended to relate solely to the
question of the presence of a mental disease or defect
to support its conclusion that the defendant did not
prove that it was more likely than not that his psychosis
was the cause of his criminal conduct.
   Our review of the record begins with the trial court’s
finding that the defendant’s conduct immediately fol-
lowing the shooting did not reflect an inability to control
his conduct. This finding is supported by the following
evidence. Officer Wilson’s testimony established that,
when the defendant was found near the scene, he com-
plied with Wilson’s orders to show his hands, drop his
weapon, lie down on the ground, and put his hands
behind his back. Lieutenant LaMaine’s testimony estab-
lished that the defendant waived his Miranda18 rights
following his arrest. The video recording of the police
interrogation established that the defendant provided
rational responses to many of Detective Ortiz’ ques-
tions, even if only to say that he did not know the
answer to the question. He was exceedingly well man-
nered during the interview. At the beginning, when the
defendant was asked, ‘‘[h]ow are you,’’ he responded,
‘‘[g]ood, how you doing?’’ In response to a subsequent
question that he apparently did not hear or understand,
he asked, ‘‘[p]ardon me?’’ When the interview con-
cluded, the defendant rose and shook Ortiz’ hand.
  We note that the video recording of the interview is
the only piece of wholly objective evidence from which
the experts could have drawn their own conclusions
rather than rely on the conclusions drawn by other
medical professionals as to the defendant’s conduct
and demeanor around the time of the offense. Neither
expert, however, relied on this video recording to sup-
port his opinion. They were in fact unable to offer an
opinion, when asked on cross-examination, that the
defendant’s demeanor and unresponsiveness to several
questions were more indicative than not of an active
psychosis. Amble responded: ‘‘That is such a nonspe-
cific observation that, yes, it certainly could be, and then
it might not be; it all depends.’’ Lovejoy was similarly
equivocal, stating: ‘‘I think you can infer things in a
number of directions.’’ The trial court was free, there-
fore, to conclude that this evidence did not support the
defendant’s affirmative defense.
   Although the question, of course, is whether the
defendant proved that he was insane when he commit-
ted the offense, his conduct and demeanor shortly
before or after the crime are relevant, and no doubt
necessary, to making that determination. See, e.g., Peo-
ple v. McCullum, 386 Ill. App. 3d 495, 504–505, 897
N.E.2d 787 (2008), appeal denied, 231 Ill. 2d 679, 904
N.E.2d 983 (2009); see also, e.g., State v. Patterson,
supra, 229 Conn. 333–34 (detailing evidence relevant to
sanity, including acts occurring before and after crime);
State v. Medina, supra, 228 Conn. 305–307 (same).
‘‘[One] justification for considering a defendant’s
demeanor before and after the crime is that conduct
occurring in temporal proximity to the crime may be
more indicative of actual mental health at [the] time
of the crime than mental exams conducted weeks or
months later.’’ (Internal quotation marks omitted.) Gal-
loway v. State, 938 N.E.2d 699, 715 (Ind. 2010). Indeed,
both of the defendant’s experts in the present case
relied heavily on reports of the defendant’s conduct
and demeanor in the days shortly before and after the
incident in reaching their conclusions.
   With respect to the specific time of the offense, the
trial court found that the shooting was precipitated
by the defendant’s anger and frustration at having his
employment inquiry rebuffed, exacerbated by anxiety
and stress relating to that situation, rather than by psy-
chosis. The record provides unequivocal support for the
trial court’s conclusion that the defendant was suffering
from intense levels of stress and anxiety as a result of
his chronic unemployment and financial problems at
the time of the offense. The defendant argues, however,
that his motive for the shooting is relevant only to the
question of intent, an element of the state’s case, not
to his insanity defense. We disagree with this assertion
for several reasons.
  Whether the defendant had a motive for the crime,
unprecipitated by a psychotic delusion that compelled
him to act, was made an issue in the case by one of
the defendant’s experts, Amble. His report and testi-
mony took pains to consider various reasons for the
defendant’s action other than his claim of insanity in
view of questions raised by his conduct. One reason
considered by Amble, which he declined to adopt
because the defendant denied it, was that the defendant
‘‘became suddenly angry with [the victim] . . . and
since he was going to end his life anyway, there was
little for him to lose by this action.’’ Amble referred
explicitly or implicitly to the defendant’s motive several
times in his testimony, and his ultimate conclusion
rested in part on the ‘‘illogical’’ nature of the act.
   Other courts have recognized that motive or the
absence thereof may be relevant to the question of
whether the defendant has proved his insanity defense.
See, e.g., People v. Kando, 397 Ill. App. 3d 165, 196, 921
N.E.2d 1166 (2009) (‘‘[I]t is undisputed . . . that the
incident for which [the] defendant was charged was
conceived and took place in the grip of a psychotic
delusion. No one suggested an alternative motive for
[the] defendant’s attack other than to eliminate Satan
pursuant to a commandment from God. No one sug-
gested or imputed any other design or motive to explain
[the] defendant’s actions other than his delusion,
namely, that the victim was Satan whom he was deter-
mined to kill or incarcerate for [1000] years.’’); Barcroft
v. State, supra, 111 N.E.3d 1007–1008 (court relied on
fact that experts agreed that defendant could have had
logical motivation for criminal act that could coexist
with, and be independent of, psychotic and delusional
behavior). In State v. Quinet, supra, 253 Conn. 392, this
court addressed a related issue when it rejected the
argument of the defendant in that case ‘‘that his ability
to plan cannot be viewed as inconsistent with his claim
that, due to the particular nature of his mental illness,
he could not control his conduct within the require-
ments of the law.’’ Id., 409–10. We explained: ‘‘[A]n
accused who suffers from a mental disease or illness
may be able to establish that he was unable to control
his conduct according to law even though he had the
capacity to plan that illegal conduct. Whether the capac-
ity to plan a course of criminal conduct is probative of
an accused’s ability to control his behavior within legal
requirements necessarily depends [on] the specific facts
and circumstances of the case, and ultimately is a deter-
mination for the trier of fact. Indeed, we previously
have indicated that an accused’s ability to formulate a
plan to kill is relevant to a determination of whether the
accused has the capability of conforming his conduct
to the requirements of the law.’’ Id., 410.
  We recognize that there are circumstances in which
motive would not tend to disprove the defendant’s
insanity defense. The motive itself may be a by-product
or feature of the defendant’s mental disease.19 The
motive may exist independently of the mental illness,
but the illness prevents the defendant from resisting
the impulse to act on that motive. The motive identified
by the trial court does not fall into the first category. The
trial court’s findings are inconsistent with the second
category.
   It is at this point that the trial court’s motive related
finding intersects with its findings that the defendant
likely was malingering and that the bases for the
experts’ opinions materially diverged. Lovejoy credited
the defendant’s account of experiencing auditory and
visual hallucinations—voices in his head telling him
that the victim was evil or dangerous and blinking lights
at the construction site signaling him—that compelled
the defendant to shoot the victim. The trial court’s con-
clusion that the defendant’s conduct was in reaction to
having his employment inquiry brushed off, a tipping
point in the defendant’s emotional stress from his
chronic unemployment and mounting financial pres-
sures, means that it necessarily rejected the linchpin
of Lovejoy’s opinion.
   Amble’s report, by contrast, identified numerous rea-
sons why the defendant’s self-interested narrative did
not ring true.20 See Brock v. United States, 387 F.2d
254, 258 (5th Cir. 1967) (‘‘in cases involving opinions
of medical experts, the probative force of that character
of testimony is lessened where it is predicated on sub-
jective symptoms, or where it is based on narrative
statements to the expert as to past events not in evi-
dence at the trial’’); see also Mims v. United States, 375
F.2d 135, 145 (5th Cir. 1967) (citing as reason weighing
against conclusiveness of expert opinion that defendant
and his common-law wife, who had provided narrative
statements that formed basis of expert opinion, ‘‘were
deeply interested in the outcome of the case’’); State v.
Patterson, supra, 229 Conn. 338 (upholding trial court’s
rejection of insanity defense when trial court ‘‘expressly
discounted the testimony of the defendant’s experts,
noting that their diagnoses were based on the generally
self-serving interview statements of the defendant and
his family members’’).21 One such reason that Amble
cited was that the defendant’s account of hearing his
own voice coming from inside his head is ‘‘an atypical
presentation for auditory hallucinations.’’ Amble ulti-
mately opined in his report that ‘‘the defendant is pro-
viding a malingered explanation for why he committed
the act that resulted in his arrest’’ and that the rationale
for his action was ‘‘a mystery.’’ The basis of Amble’s
opinion, therefore, materially diverged from the basis
of Lovejoy’s opinion and provided a reasonable basis
for the trial court to reject Lovejoy’s opinion. See Brock
v. United States, supra, 258 (citing ‘‘material variations
between the experts themselves’’ as basis to reject
expert testimony); see also State v. Steiger, supra, 218
Conn. 380–81 (noting that basis of state experts’ dis-
agreement with defense experts as to diagnosis of para-
noid schizophrenia was ‘‘the lack of evidence that the
defendant was preoccupied with ‘systematized delu-
sions’ ’’); cf. State v. Morelli, supra, 293 Conn. 160 (trier
properly may ‘‘find that the [expert] opinion was based
on subordinate facts that were not proven’’ (internal
quotation marks omitted)).
   There is evidence in the record other than Amble’s
opinion that supports the trial court’s conclusion that
the defendant was exaggerating or fabricating certain
symptoms. The defendant had no prior history of mental
health treatment, other than for substance abuse. ‘‘The
lack of a well-documented history of mental illness—
whether schizophrenia or other acute psychiatric disor-
der—does not necessarily preclude a finding of insanity.
But the lack of such history is a circumstance that
a [fact finder] may consider in evaluating an insanity
defense.’’ (Internal quotation marks omitted.) Barcroft
v. State, supra, 111 N.E.3d 1008. The defendant admitted
to Amble that he had never told anyone, prior to the
shooting, that he had been experiencing hallucinations,
although he claimed that he had been getting messages
and light signals from his television for some time. In
his encounters with the police, near the scene, and at
the police station, the defendant never referred to the
victim’s being evil or dangerous, to lights signaling him,
or to some person, entity, or thing compelling him to
shoot the victim. Cf. State v. Medina, supra, 228 Conn.
285 (defendant told police officer who arrived on scene
that ‘‘[t]he devil made me do it,’’ ‘‘[I] killed the devil,’’
and ‘‘I am God’’ (internal quotation marks omitted));
State v. Campbell, 169 Conn. App. 156, 162, 149 A.3d
1007 (‘‘[Responding police officer] observed the defen-
dant speaking to someone who was not there, and the
defendant asked aloud, ‘why did you make me do it?’
[The officer] also testified that the defendant’s overall
demeanor was volatile; the defendant would be calm
one moment, then the next moment, become angry and
bang his head.’’), cert. denied, 324 Conn. 902, 151 A.3d
1288 (2016); People v. Kando, supra, 397 Ill. App. 3d
179, 181 (expert characterized defendant’s statements
reflected in police reports of incident as ‘‘ ‘delusional’ ’’
and as similar to his past statements that had been
‘‘documented as ‘hyper-religious delusions’ ’’). After the
shooting, the defendant repeatedly denied that he was
experiencing auditory or visual hallucinations, both to
Bridgeport Hospital staff and to Downer upon his trans-
fer to the Department of Correction.
   Almost all of the defendant’s comments in the imme-
diate aftermath of the shooting bore some relationship
to the subject of employment or his feelings of worth-
lessness. Amble’s report notes that the defendant
described his state of mind, immediately before he left
his home on the day of the incident, as ‘‘becoming more
angry at his situation.’’ (Emphasis added.)
   Finally, we would not characterize Amble’s opinion,
in which he acknowledged the defendant’s malingering
but nonetheless stated that the defendant’s psychosis
impaired his ability to conform his conduct to the law,
as reflecting a high degree of confidence or as highly
persuasive. We recognize that the exaggeration or fabri-
cation of symptoms does not necessarily negate the
possibility that the defendant met the criteria for the
insanity defense. See State v. Steiger, supra, 218 Conn.
365 n.16 (‘‘Most defendants will understand that what
they say and how they act during a psychiatric examina-
tion will affect their chances of successfully asserting
an insanity defense. . . . The pressure on defendants
to lie or to feign what they conceive of as insane symp-
toms will be intense, even for those whose insanity
defenses are legitimate. Even the truly mentally ill per-
son is likely to have some stereotyped conception of
what distinguishes sanity from insanity and to manifest
symptoms of the latter.’’ (Citation omitted; internal quo-
tation marks omitted.)). Amble’s report and testimony,
however, were quite tentative as to his conclusions,
and he discounted statements attributing the murder
to employment concerns for reasons—that they either
‘‘didn’t seem to make sense’’ or that the defendant had
denied this motivation—the trial court was fully entitled
to find unpersuasive. Amble’s opinion rested largely on
reports from the defendant’s wife and two friends that
the defendant had engaged in bizarre behavior in the
days before the incident, and that the act of shooting
the victim seemed illogical, poorly planned, and devoid
of any benefit to the defendant. Amble acknowledged,
however, that a criminal act may have these features
and yet not be the product of psychosis. Similarly, the
strange conduct attributed to the defendant, if true,
lent support to Amble’s conclusion that the defendant
suffered from some unspecified psychotic condition.22
But none of these acts involved harm, or attempted
harm, to another person or property, and, therefore,
those acts do not tend to prove that the defendant’s
ability to conform his conduct to the requirements of
the law was substantially impaired. This point brings
us back to where we began: the experts agreed that a
person may suffer from a psychotic condition and yet
have the ability to conform their conduct to the require-
ments of the law. The mere fact that the defendant
violated the law does not establish the requisite connec-
tion, and, for the foregoing reasons, the trial court was
not bound to accept the opinions of the defendant’s
experts insofar as they purported to make that connec-
tion.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** May 28, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes (Rev. to 2015) § 53a-13 (a) provides: ‘‘In any prosecution
for an offense, it shall be an affirmative defense that the defendant, at the
time he committed the proscribed act or acts, lacked substantial capacity,
as a result of mental disease or defect, either to appreciate the wrongfulness
of his conduct or to control his conduct within the requirements of the law.’’
   Hereinafter, all references to § 53a-13 are to the statutory revision of 2015.
   2
     Shortly before the defendant arrived at the scene, a patrolman with
the Bridgeport Police Department who was working overtime duty at the
construction site left the site to get coffee for the construction crew. The
patrolman was returning to the site and was within view of it when he heard
shots fired.
   3
     The notes from Bridgeport Hospital indicate that the police brought the
defendant to the hospital ‘‘after he expressed suicidal ideation while in
police custody.’’
   4
     The defendant was able to provide the detectives with some background
information, including but not limited to the city and state where his mother
then resided, the town where he grew up, the high school that he attended
in a different city, his child’s name and birthday, his wife’s maiden name,
the name of her employer, and her position at her place of employment.
He also told the officers that he took the gun from his basement.
   5
     The Bridgeport Hospital records reflected an assessment of the defendant
as ‘‘severe’’ on Axis IV and an assignment of a ‘‘20’’ rating on Axis V (Global
Assessment Functioning (GAF)). No staff from Bridgeport Hospital testified,
and no evidence was presented to explain the basis for these ratings. Neither
Lovejoy nor Amble indicated that either of them had spoken with hospital
medical staff. Although the multi-axial system was abandoned in 2013 in
the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders
(DSM-5); see, e.g., H. Ringeisen et al., Center for Behavioral Health Statistics
and Quality, DSM-5 Changes: Implications for Child Serious Emotional Dis-
turbance (2016) p. 5, available at https://www.ncbi.nlm.nih.gov/books/
NBK519708/pdf/Bookshelf_NBK519708.pdf (last visited May 26, 2021); Axis
IV ‘‘was used [in the fourth edition of DSM (DSM-IV)] to describe psychoso-
cial and environmental factors affecting the person,’’ including, among other
factors, economic problems, occupational problems, and, most notably,
‘‘[p]roblems related to interaction with the legal system/crime . . . .’’ N.
Schimelpfening, The 5 Axes of the DSM-IV Multi-Axial System (last updated
February 4, 2020), available at https://www.verywellmind.com/five-axes-of-
the-dsm-iv-multi-axial-system-1067053 (last visited May 26, 2021). The defen-
dant’s rating of 20 on the GAF corresponded to ‘‘[s]ome danger of hurting
self or others or . . . gross impairment in communication.’’ Id. It is unclear
whether these ratings stemmed principally or exclusively from the defen-
dant’s arrest for a homicide and the concern expressed by the police that
the defendant presented a possible suicide risk. A similar question arises
from the hospital notation of impaired impulse control.
   6
     ‘‘In his written evaluation, Amble provided excerpts of the relevant por-
tions of the defendant’s medical records from the [D]epartment [of Correc-
tion]. According to Amble, Downer completed an initial psychiatric evalua-
tion of the defendant on March 31, 2015, and noted: ‘While he presented as
odd, [I believe] his behavior was intentional as he is trying to feign mental
illness to avoid penalty for [the criminal] charges. He was avoidant of eye
contact and while seated, [seemed] to be, ‘‘coming in and out’’ of different
states of orientation and confusion. The mood is euthymic and with odd,
bizarre affect. [He] [d]enies auditory or visual hallucinations, denies suicidal
or homicidal ideation.’ According to Amble, on April 6, 2015, Downer further
noted: ‘In light of collateral information, past custody records and presenta-
tion over his time in the infirmary, it can be stated with confidence [that
the defendant] does not suffer [from] a mental illness and is not in acute
risk of hurting himself or others. With the exception of the initial encounter,
[the defendant] has been clear, logical and coherent, manifesting no symp-
toms of mood or psychotic disturbance. [I] [i]nformed him he would be
discharged and he will continue to be seen by mental health [personnel]
for supportive intervention with psychotropic intervention to be employed
if deemed necessary.’ ’’ State v. Weathers, supra, 188 Conn. App. 614–15 n.13.
   7
     Lovejoy noted in his report: ‘‘Ongoing treatment with mental health
specialists has resulted in diagnostic conceptualizations that would account
for [the defendant’s] psychotic symptoms. These diagnostic considerations
have included psychotic disorder [not otherwise specified], brief psychotic
disorder, schizophrenia and a mood disorder with psychotic features. This
examiner is in agreement with the direction of the diagnostic workups.
However, more time and a better understanding of ongoing symptoms [are]
necessary before a final diagnosis can be obtained [and] confirmed.’’
   8
     Amble’s report simply characterized the defendant as having a ‘‘psychiat-
ric illness . . . .’’ On direct examination, he characterized the defendant as
suffering from ‘‘a psychosis’’ or ‘‘a psychotic illness.’’ He acknowledged on
cross-examination that he had not come to any sort of diagnosis more
specific than overall psychosis and that he ‘‘took the diagnosis from the
Department of Correction record that was generally a psychotic disorder not
otherwise specified.’’ He explained that psychosis not otherwise specified
is ‘‘kind of a loose diagnosis . . . the kind of diagnosis you give when . . .
[the subject] has got some impairment in thinking that may include delusions,
and it may not; it may include paranoia and it may not; but it is substantial
impairment in [his] reasoning abilities and in the clarity of [his] thinking
. . . . I am not sure what it is, but the best diagnosis [I’ve] got out there
is a psychotic disorder not otherwise specified.’’
   9
     These explanations were: (1) the defendant was unable to kill himself
and killed the victim to provoke the police to kill him; (2) the defendant
‘‘became suddenly angry with the individual who[m] he shot, and, since he
was going to end his life anyway, there was little for him to lose by this
action’’; (3) the defendant was so distraught about his present circumstances
and so depressed that he would rather spend time in prison than in the
community; and (4) there was a prior conflict between the defendant and
the victim that had not yet come to light.
   10
      According to Amble, bath salts are also known as synthetic marijuana,
which ‘‘ ‘has a much more potent . . . psychogenic effect on individuals
[than marijuana],’ and . . . is commonly used by people who know that
they are going to be subjected to drug testing because there is not a readily
available, reliable test for it.’’ State v. Weathers, supra, 188 Conn. App. 619
n.15. Amble noted the possibility that the defendant had been intoxicated
by a substance that was not included in the toxicology test performed at
Bridgeport Hospital but that this possibility remained speculative. Although
the experts and police witnesses agreed that the defendant’s presentation
was consistent with someone who was under the influence of PCP or a
similar substance, the trial court found that there was insufficient evidence
to conclude that any such substance had caused the defendant’s mental
state. See id.
   11
      ‘‘Regarding the ‘labor dispute’ explanation [that] he had given to
LaMaine, the defendant told Amble, ‘[i]t was like I was a mechanic and this
was a labor dispute.’ . . . When asked what was specifically in his mind
at the time of the offense, he responded, ‘I don’t know where [this explana-
tion] came from and why.’ ’’ State v. Weathers, supra, 188 Conn. App. 620 n.16.
   12
      The defendant also had been charged in a fourth count with stealing a
firearm in violation of General Statutes § 53a-212 (a), but the charge was
dismissed after the state entered a nolle prosequi as to that charge at the
close of its case-in-chief.
   13
      Specifically, the defendant contends that (1) the trial court’s disagree-
ment with the expert testimony is not itself evidence and therefore cannot
constitute conflicting evidence, (2) the Appellate Court incorrectly con-
cluded that the experts’ opinions were ‘‘[w]eakened’’ by the defendant’s
embellishment of symptoms over time, (3) Amble’s failure to account for
the defendant’s irrational labor dispute statement to the police upon arrest
did not ‘‘ ‘[a]ttenuate’ ’’ Amble’s opinion, (4) Amble was not equivocal in his
conclusions, (5) the Appellate Court improperly adopted the trial court’s
conclusion that Lovejoy was not worthy of belief, (6) the Appellate Court
improperly rejected Lovejoy’s opinion on the basis of his ‘‘ ‘[p]hilosophical’ ’’
dispute with the distinctions between the volitional and cognitive prongs
of § 53a-13, and (7) the experts’ admissions on cross-examination that some
persons suffering from psychotic disorders can control themselves did not
undermine their opinion that ‘‘[t]his [p]sychotic’’ defendant could not control
himself. We address these claims to the extent that we endorse the same
reasoning as the Appellate Court.
   14
      The state, in its brief to this court, appears to take the position that our
review is not limited to whether there is evidentiary support for the specific
reasons articulated by the trial court for rejecting the defendant’s insanity
defense. Although the defendant’s brief to this court reflects the opposite
approach, neither party’s brief addressed this specific question in any detail;
nor did either party provide this court with authority supporting their posi-
tion when the issue was raised at oral argument. We note that, unlike in a
case tried to a jury, the trial court is required to issue a decision that ‘‘shall
encompass its conclusion as to each claim of law raised by the parties and
the factual basis therefor.’’ Practice Book § 64-1 (a). Because we conclude
that the reasons articulated by the trial court properly support its decision,
we need not consider whether the state’s position is correct or whether the
trial court’s reasons should be treated like a special verdict. See State v.
Perez, 182 Conn. 603, 606, 438 A.2d 1149 (1981) (‘‘Our review of the conclu-
sions of the trier of fact . . . is the same whether the trier is a judge, a
panel of judges, or a jury. . . . Upon a verdict of guilty we review the
evidence in the light most favorable to sustaining the verdict. . . . It is not
necessary for us to determine the reasons [that] the trier had for concluding
that the defendant had substantial capacity both to appreciate the wrong-
fulness of his conduct and to conform his conduct to the requirements of
law. Absent a special verdict, we need not consider the route by which the
trier arrived at its result.’’ (Citations omitted; emphasis added.)); see also
State v. Quinet, 253 Conn. 392, 410–11, 752 A.2d 490 (2000) (‘‘[A]lthough it
is true that the trial court underscored the fact that the defendant had
carefully planned his course of conduct, the court did not indicate that it
had relied exclusively on such evidence in rejecting the defendant’s insanity
defense. Thus, we are free to examine the entire record to determine whether
a fact finder reasonably could have concluded that the defendant had failed
to establish that he lacked substantial capacity to control his desire to
commit rape and murder.’’ (Internal quotation marks omitted.)); State v.
Cobb, 251 Conn. 285, 383, 743 A.2d 1 (1999) (‘‘[f]urther articulation of a
panel’s criminal verdict is unnecessary [when] the verdict adequately states
its factual basis, and [when] the record is adequate for informed appellate
review of the verdict’’), cert. denied, 531 U.S. 841, 121 S. Ct. 106, 148 L. Ed.
2d 64 (2000).
    15
       See, e.g., United States v. Hall, 583 F.2d 1288, 1294 (5th Cir. 1978) (‘‘A
defendant is not entitled to a judgment of acquittal simply because he offers
expert testimony on the issue of insanity and the [g]overnment attempts
to rebut it without any expert witnesses. The expert’s opinion, even if
uncontradicted, is not conclusive. At the same time, it may not be arbitrarily
ignored, and some reason must be objectively present for ignoring expert
opinion testimony.’’ (Footnote omitted.)); Pickett v. State, 37 Ala. App. 410,
414, 71 So. 2d 102 (1953) (‘‘Even undisputed expert medical evidence is not
conclusive upon the jury, but must be weighed like other evidence, and may
be rejected by the jury. . . . Even so, opinion evidence, even of experts in
insanity cases, is to be weighed by the jury, and may not be arbitrarily
ignored.’’ (Citations omitted.)), cert. denied, 260 Ala. 699, 71 So. 2d 107
(1954); People v. Kando, 397 Ill. App. 3d 165, 196, 921 N.E.2d 1166 (2009)
(‘‘[T]he relative weight to be given an expert witness’ opinion on sanity . . .
cannot be arbitrarily made, but rather must be determined by the reasons
given and the facts supporting the opinion. . . . Accordingly, while it is
within the province of the trier of fact as the judge of the witness’ credibility
to reject or give little weight to . . . expert psychiatric testimony, this
power is not an unbridled one . . . and a trial court may not simply draw
different conclusions from the testimony of an otherwise credible and unim-
peached expert witness . . . . (Citations omitted; internal quotation marks
omitted.)); State v. White, 118 Ohio St. 3d 12, 23, 885 N.E.2d 905 (2008)
(‘‘the trial court failed to set forth any rational basis grounded in the evidence
for rejecting the uncontradicted testimony of two qualified expert witnesses
in the field of psychology’’); State v. Brown, 5 Ohio St. 3d 133, 135, 449 N.E.2d
449 (1983) (expert’s opinion on insanity defense, ‘‘even if uncontradicted,
is not conclusive,’’ but, ‘‘[a]t the same time, it may not be arbitrarily ignored,
and some reasons must be objectively present for ignoring expert opinion
testimony.’’ (internal quotation marks omitted)).
    16
       See, e.g., State v. Patterson, supra, 229 Conn. 338–39 (‘‘The [trial] court
. . . expressly discounted the testimony of the defendant’s experts, noting
that their diagnoses were based on the generally self-serving interview state-
ments of the defendant and his family members. In the court’s view, those
experts had failed adequately to account for the defendant’s apparently
premeditated attack on the victim, his efforts thereafter to avoid detection
and apprehension, and his equally calculated attempts to manipulate the
diagnostic staff at Whiting [Forensic Institute]. The court also noted that
the defendant’s experts had agreed that persons suffering from paranoid
schizophrenia are not necessarily unable to distinguish between right and
wrong, and that the expert testimony had failed to demonstrate that the
defendant, at the time of the fatal shooting, had been unable to do so.’’);
State v. Medina, supra, 228 Conn. 305–306 (rejecting defendant’s claim that
evidence established, as matter of law, his affirmative defense of insanity
by preponderance of the evidence and noting that ‘‘[a] review of the evidence
introduced at trial . . . reveal[ed] a sufficient basis for the jury’s rejection
of the defendant’s affirmative defense’’); State v. Smith, 185 Conn. 63, 74,
441 A.2d 84 (1981) (concluding that jury reasonably rejected expert opinion
when ‘‘the testimony of the lay witnesses allowed the jury to conclude that
the defendant had consumed less alcohol and valium than the amounts [on]
which the experts based their opinions’’); State v. Campbell, 169 Conn. App.
156, 167, 149 A.3d 1007 (‘‘The court identified and analyzed evidence relating
to [the expert’s] opinion that tended to suggest it was unconvincing. Also,
the court found that [the expert] appear[ed] to dismiss [differing analyses
of the defendant] as just another opinion. Further, the court was convinced
that the state undermined [the expert’s] testimony through its cross-examina-
tion.’’ (Internal quotation marks omitted.)), cert. denied, 324 Conn. 902, 151
A.3d 1288 (2016).
   17
      The defendant quotes one statement from Lovejoy in which he states
that ‘‘some’’ persons with psychotic disorders can control themselves but
ignores the more sweeping admissions of both experts.
   18
      Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
   19
      For example, John W. Hinckley, Jr., was found not guilty by reason of
insanity, even though he had a clear motive for his assassination attempt
on President Ronald Reagan, namely, to impress actress Jodie Foster, a cast
member of the film Taxi Driver, in which one of the characters stalks the
president, and with whom Hinkley had become obsessed. See G. Harris,
‘‘Reagan’s Assailant Is Ordered Released,’’ N.Y. Times, July 27, 2016, p. A17;
L. Kiernan, ‘‘Hinckley, Jury Watch ‘Taxi Driver’ Film,’’ Wash. Post, May 29,
1982, p. A1. There was no evidence in the record in the present case that
the defendant’s anger and frustration from his chronic unemployment were
caused by his psychosis.
   20
      One reason that Amble cited was Downer’s conclusion in Department
of Correction records that the defendant was fabricating symptoms of mental
illness. Indeed, the Appellate Court cited Downer’s opinion as support for
the trial court’s malingering finding. The defendant contends that Downer’s
opinion could not be used as substantive evidence because neither expert
relied on it, her report was not admitted into evidence, it was hearsay, and
her qualifications as an expert were not established. He further contends
that he never made a concession that Downer’s opinion was in evidence,
as the Appellate Court indicated. We need not decide whether Downer’s
opinion could be used as substantive evidence. The trial court did not
reference Downer’s opinion in its decision—although it did ask Amble about
his consideration of that opinion—and we do not rely on her opinion in
reaching our conclusions. We note, however, our disagreement with the
defendant’s view that Amble did not rely on Downer’s conclusions. Amble
did not agree with Downer’s ultimate conclusion that the defendant was
feigning mental illness, but he appeared to give some weight to her opinion
that the defendant was exaggerating his symptoms.
   21
      The defendant contends that the trial court cannot discount statements
provided to the experts on the ground that they were provided by interested
parties unless the declarant of those statements testifies and thus affords
the trial court an opportunity to assess his or her credibility. We note that
the defendants in Mims v. United States, supra, 375 F.2d 135, and in State
v. Patterson, supra, 229 Conn. 328, did not testify, and there is no indication
that the defendant’s common-law wife in Mims testified.
   22
      The defendant did not offer his wife or either friend as witnesses. One
of the two friends declined to give his legal name to the experts, providing
only his nickname, and Amble was unable to make contact with this man
to follow up on his initial statement.